                                   RAYMOND NARDO , P . C .
                                         ATTORNEY AT LAW
                                129 THIRD STREET , MINEOLA, NY 11501

        Phone: (516)248-2121 | Fax: (516)742-7675 | Email raymondnardo@gmail.com

                                                             July 2, 2021

        Via ECF                                                          USDC SDNY
                                                                         DOCUMENT
        The Honorable Mary Kay Vyskocil, U.S.D.J.                        ELECTRONICALLY FILED
        United States District Court                                     DOC #:
        Southern District of New York                                    DATE FILED: 
        40 Foley Square
        New York, NY 10007

                       Re:     Bonilla v. Danes Parking Corp., et. al.
                               20-CV-10184 (MKV)

        Dear Judge Vyskocil,

        I represent the Plaintiff in the above matter. Your Honor directed that Plaintiff move for
        a default judgment by July 6, 2021. I fully expected to discontinue the action because my
        client sent me a letter indicating that he no longer wanted to pursue the matter because he
        moved out of the country. Today, he contacted my office and advised that he wants to
        pursue his claim. I immediately filed papers for a Certificate of Default to be entered by
        the Clerk.

        I request that Your Honor grant Plaintiff an additional two weeks, until July 20, 2021, to
        submit the necessary paperwork for a default judgment, assuming Defendants do not
        appear.

        Thank you for your consideration.

                                                             Respectfully submitted,




        RN:rn
        cc: Danes Parking Corp., Daniel Rosario (by regular mail)


*5$17('0RWLRQGXH



            -XO\
